Exhibit 2 POINTER TELOCATION LTD. For the Annual General Meeting of Shareholders To Be Held On Monday, August 1, 2011 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS The undersigned shareholder of Pointer Telocation Ltd. (“Pointer” or the “Company”) hereby appoints each of Yossi Ben - Shalom, Adv. Orly Tsioni and Adv. Odelia Sidi the true and lawful attorney, agent and proxy of the undersigned, to vote, as designated below, all of the ordinary shares of the Company which the undersigned is entitled in any capacity to vote at the Annual General Meeting of the shareholders of the Company which will be held at the offices of Yigal Arnon & Co., 1 Azrieli Center, 46th Floor, Tel-Aviv, Israel, on Monday, August 1, 2011, at 1 p.m. (local time), and all adjournments and postponements thereof. (Continued and to be signed on the reverse side) ANNUAL GENERAL MEETING OF SHAREHOLDERS OF POINTER TELOCATION LTD. August 1, 2011 Please sign, date and mail your proxy card in the envelope provided as soon as possible. ↓ Please detach along perforated line and mail in the envelope provided. ↓ THE BOARD OF DIRECTORS OF THE COMPANY RECOMMENDS A VOTE “FOR” EACH OF THE PROPOSALS HEREIN. PLEASE SIGN, DATE AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE.PLEASE MARK YOUR VOTE IN BLUE OR BLACK INK AS SHOWN HERE x 1. TO ELECT the following persons as directors of the Company for the coming year FOR
